977 F.2d 586
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Harvey DURANSEAU, also known as Alan B. Merrill, also knownas Glen M. Mitchell, Appellant.
No. 92-1935NI.
United States Court of Appeals,Eighth Circuit.
Submitted:  October 14, 1992.Filed:  October 19, 1992.

Before FAGG and BOWMAN, Circuit Judges, and LARSON,* Senior District Judge.
PER CURIAM.


1
Harvey Duranseau appeals the district court's order denying his motion to dismiss an indictment charging him with transporting stolen jewelry in interstate commerce.  Duranseau contends the prosecution violates double jeopardy principles.  We disagree and affirm.


2
In rejecting Duranseau's motion, the district court stated:


3
[Duranseau] asserts that he was charged in a three-count indictment filed in the United States District Court for the Eastern District of Michigan.  He contends that on the eve of trial the prosecution dismissed one of the counts, which he asserts is the same offense for which he is indicted in this case.


4
[Duranseau] asserts that he was tried, convicted and sentenced on the other two counts, and that the Michigan court relied upon the instant conduct in imposing sentence.  [Duranseau] contends that he has already been sentenced for the conduct for which he is charged here, and therefore that he has already been put in jeopardy within the meaning of the Double Jeopardy Clause of the United States Constitution.


5
[Duranseau's] contention is without merit.   United States v. Williams, 935 F.2d 1531, 1539 (8th Cir. 1991) (sentence enhancement on the basis of prior criminal conduct, plus the eventual imposition of a sentence on that same criminal conduct does not violate double jeopardy principles) [, cert. denied, 112 S. Ct. 1189 (1992) ].


6
We conclude the district court's decision is clearly correct.  Duranseau's argument is foreclosed by this court's contrary holding in Williams.  We thus affirm the district court.  See 8th Cir.  R. 47B.



*
 The HONORABLE EARL R. LARSON, Senior United States District Judge for the District of Minnesota, sitting by designation